In considering the state's motion for rehearing, we considered alone the sufficiency of the evidence. On the present motion for rehearing the affirmance is attacked from many angles. We have considered all but will discuss only one of them.
In the paragraph of the court's charge on the law of manslaughter, we find the following language:
"The act must be directly caused by the passion arising out of the provocation. It is not enough that the mind is merely agitated by passion arising from some other provocation, or aprovocation given by some other person than the party killed."
Timely and specific objection in writing was taken to this paragraph, in response to which the court declined to amend his charge. The sole defensive theory arising from the evidence *Page 318 
was that the fatal shots were fired by the appellant while his mind was rendered incapable of cool reflection by information of insulting words and conduct towards his daughter by McAlpine and Junek. All the evidence upon the subject of insulting conduct leads to the knowledge that in the interview with the appellant's daughter both Junek and McAlpine were present and acting together. According to his daughter, Vera, and the appellant, the report was made to him that the conduct of both McAlpine and Junek had been grossly insulting to the appellant's daughter, Mrs. Gunn. The appellant was on trial for the murder of Junek. His state of mind resulting from the entire evidence was a question of fact for the solution of the jury. The paragraph of the charge mentioned was calculated to eliminate from the consideration of the jury the alleged conduct of McAlpine upon the mind of the appellant, and the court, on exception, should have amended the charge. Among the cases establishing this principle may be mentioned Byrd v. State, 39 Tex.Crim. Rep.; Stacy v. State, 48 Tex. Crim. 95; Garcia v. State, 70 Tex.Crim. Rep.; House v. State, 75 Tex.Crim. Rep.; Rodgers v. State, 212 S.W. 166. See also Brookreson v. State, 242 S.W. 234; Cotton v. State,217 S.W. 159.
Considering the nature of the case and the evidence developed, the necessity of a charge on manslaughter, the only defensive theory, is obvious, and we are not prepared to declare that the fault in the charge was not in its consequences prejudicial to the appellant's case.
For these reasons the appellant's motion for rehearing is granted, the affirmance heretofore ordered is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.